Case 1:18-cv-01717-MN-CJB Document 49 Filed 09/19/19 Page 1 of 6 PageID #: 661




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



 Sapphire Crossing LLC,
                                                         Case No. 1:18-cv-01717-MN-CJB
                Plaintiff,
                                                         (Lead)
           v.                                            Patent Case
 Quotient Technology Inc.,                               Jury Trial Demanded
                Defendant.



                    FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sapphire Crossing LLC ("Sapphire"), through its attorneys, complains of

Quotient Technology Inc. ("Quotient"), and alleges the following:

                                                 PARTIES

       1.       Plaintiff Sapphire Crossing LLC is a corporation organized and existing under the

laws of Texas that maintains its principal place of business at 5570 FM 423, Suite 250, #2008,

Frisco, TX 75034.

       2.       Defendant Quotient Technology Inc. is a corporation organized and existing

under the laws of Delaware that maintains its principal place of business at 400 Logue Avenue,

Mountain View, CA 94043.

                                              JURISDICTION

       3.       This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                 1
Case 1:18-cv-01717-MN-CJB Document 49 Filed 09/19/19 Page 2 of 6 PageID #: 662




        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District's

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                               VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, and is incorporated in this District's state.

In addition, Sapphire has suffered harm in this district.

                                          PATENT-IN-SUIT

        7.      Sapphire is the assignee of all right, title and interest in United States Patent No.

6,891,633 (the "'633 Patent"); (the "Patent-in-Suit"); including all rights to enforce and prosecute

actions for infringement and to collect damages for all relevant times against infringers of the

Patent-in-Suit. Accordingly, Sapphire possesses the exclusive right and standing to prosecute the

present action for infringement of the Patent-in-Suit by Defendant.

                                          The '633 Patent

        8.      The '633 Patent is entitled "Image transfer system," and issued 5/10/2005. The

application leading to the '633 Patent was filed on 7/30/1999. A true and correct copy of the '633

Patent is attached hereto as Exhibit 1 and incorporated herein by reference.

        9.      The '633 Patent is valid and enforceable.

         THE MERGING STEP CAPTURES AN INVENTIVE CONCEPT, WHOSE IMPLEMENTATION IS
                                     DETAILED IN THE SPECIFICATION

        10.     THE DECLARATION OF INVENTOR MANSOOR ANJARWALA provides expert

testimony demonstrating, among other things, that the Merging Step captures an inventive

concept, whose implementation is detailed in the specification. See Exhibit 3.



                                                   2
Case 1:18-cv-01717-MN-CJB Document 49 Filed 09/19/19 Page 3 of 6 PageID #: 663




       11.     Plaintiff therefore incorporates THE DECLARATION OF INVENTOR MANSOOR

ANJARWALA, attached hereto as Exhibit 3, into the pleadings here. See Exhibit 3.

              NO PRIOR ART IN THE SPECIFICATION OR THE MATERIALS CONSIDERED BY
                    ANJARWALA RENDERS THE MERGING STEP CONVENTIONAL

       12.     THE DECLARATION OF INVENTOR MANSOOR ANJARWALA also provides expert

testimony demonstrating that no prior art in the specification or the Materials Considered by

Anjarwala renders the Merging Step conventional. See Exhibit 3.

                          COUNT 1: INFRINGEMENT OF THE '633 PATENT

       13.     Sapphire incorporates the above paragraphs herein by reference.

       14.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '633 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least Quotient's Coupons.com App (among the

"Exemplary Quotient Products") that infringe at least exemplary claims 19 and 20 of the '633

Patent (the "Exemplary '633 Patent Claims") literally or by the doctrine of equivalence. On

information and belief, numerous other devices that infringe the claims of the '633 Patent have

been made, used, sold, imported, and offered for sale by Defendant and/or its customers.

       15.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '633 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       16.     The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

       17.     Willful Infringement. Despite such actual knowledge, Defendant continues to

make, use, test, sell, offer for sale, market, and/or import into the United States, products that

infringe the '633 Patent. On information and belief, Defendant has also continued to sell the



                                                  3
Case 1:18-cv-01717-MN-CJB Document 49 Filed 09/19/19 Page 4 of 6 PageID #: 664




Exemplary Quotient Products and distribute product literature and website materials inducing

end users and others to use its products in the customary and intended manner that infringes the

'633 Patent. Thus, on information and belief, Defendant is contributing to and/or inducing the

infringement of the '633 Patent.

       18.      Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '633 Patent, literally or by the doctrine of

equivalence, by selling Exemplary Quotient Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '633 Patent.

       19.      Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '633

Patent, literally or by the doctrine of equivalence, by selling Exemplary Quotient Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'633 Patent.

       20.      Exhibit 2 includes charts comparing the Exemplary '633 Patent Claims to the

Exemplary Quotient Products. As set forth in these charts, the Exemplary Quotient Products

practice the technology claimed by the '633 Patent. Accordingly, the Exemplary Quotient

Products incorporated in these charts satisfy all elements of the Exemplary '633 Patent Claims.

       21.      Sapphire therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 2.

       22.      Sapphire is entitled to recover damages adequate to compensate for Defendant's

infringement.

       23.      Per this Court’s Order, a redline comparison with the original complaint is

attached hereto as Exhibit 4. D.I. 48.




                                                 4
Case 1:18-cv-01717-MN-CJB Document 49 Filed 09/19/19 Page 5 of 6 PageID #: 665




                                                    JURY DEMAND

        24.         Under Rule 38(b) of the Federal Rules of Civil Procedure, Sapphire respectfully

requests a trial by jury on all issues so triable.

                                                PRAYER FOR RELIEF

WHEREFORE, Sapphire respectfully requests the following relief:

       A.           A judgment that the '633 Patent is valid and enforceable;

       B.           A judgment that Defendant has infringed, contributorily infringed, and/or induced

                    infringement of one or more claims of the '633 Patent;

       C.           A judgment that Defendant has willfully infringed one or more claims of the '633

                    Patent with an award of treble damages;

       D.           An accounting of all damages not presented at trial;

       E.           A judgment that awards Sapphire all appropriate damages under 35 U.S.C. § 284

                    for Defendant's past infringement, and any continuing or future infringement of the

                    Patent-in-Suit, up until the date such judgment is entered, including pre- or post-

                    judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,

                    if necessary, to adequately compensate Sapphire for Defendant's infringement, an

                    accounting:

               i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                       and that Sapphire be awarded its reasonable attorneys' fees against Defendant

                       that it incurs in prosecuting this action;

              ii.      that Sapphire be awarded costs, and expenses that it incurs in prosecuting this

                       action; and




                                                       5
Case 1:18-cv-01717-MN-CJB Document 49 Filed 09/19/19 Page 6 of 6 PageID #: 666




          iii.   that Sapphire be awarded such further relief at law or in equity as the Court

                 deems just and proper.



 Dated: September 19, 2019                   Respectfully submitted,

                                             /s/ Timothy Devlin
                                             Timothy Devlin (No. 4241)
                                             Devlin Law Firm LLC
                                             1526 Gilpin Avenue
                                             Wilmington, DE 19806
                                             (302) 449-9010
                                             (302) 353-4251
                                             tdevlin@devlinlawfirm.com


                                             Isaac Rabicoff
                                             Rabicoff Law LLC
                                             73 W Monroe St
                                             Chicago, IL 60603
                                             (773) 669-4590
                                             isaac@rabilaw.com

                                             Counsel for Plaintiff
                                             Sapphire Crossing LLC




                                               6
